internal_revenue_service department of the treasury index no washington dc number info release date dear person to contact donna m crisalli id no telephone number refer reply to cc it a - cor-112103-00 date date this is in response to your letter of date in which you inquired whether expenses for kindergarten and for summer school qualify for the dependent_care_credit you also asked whether a school district that provides kindergarten and summer school services should provide its taxpayer_identification_number to parents who desire to claim the dependent_care_credit for the expenses of the programs the school district operates a multi-age full-day kindergarten program at four elementary schools other elementary schools within the school district offer half-day kindergarten the school district provides full-day kindergarten to furnish additional educational opportunities to the kindergarten students and not as a type of day care parents are charged dollar_figure per day in order to defray the cost of the program the school district also operates a summer school program divided into kindergarten to eighth grade k - and high school hs academies the k - academy has two sessions of weeks each which meet for a half day days a week the program is instructional in nature offering a curriculum that includes fine arts fundamental skills per session is charged to defray the cost of technology and enrichment a fee of dollar_figurethe program the high school academy offers two sessions of weeks each which meet for a half day days a week it offers courses on a variety of topics that count for one-half credit toward graduation the state in which the school district is located does not require the school district to provide full-day kindergarten or summer school programs sec_21 of the internal_revenue_code sec_44a prior to its redesignation as sec_21 provides for a credit for a percentage of employment-related_expenses subject_to certain limitations employment-related_expenses are defined in sec_21 in part as expenses for the care of a qualifying_individual that are incurred in order to allow the taxpayer to be gainfully_employed under sec_1 44a-1 c i of the income_tax regulations for expenses to be considered for the care of a qualifying_individual their primary purpose must be to assure the individual's well-being and protection not all benefits bestowed upon an individual are cor-112103-00 considered to be for care amounts paid to provide food clothing or education are not expenses paid for care however amounts paid for care are allowed even though non- qualified_services such as food and education are also provided if the non-qualified services are incident to and inseparable from the care sec_1 44a-1 c provides that if a portion of an expense is for the care of a qualifying_individual and a portion is for other purposes a reasonable allocation must be made and only the portion of the expense attributable to care is an employment- related expense however no allocation is required if the portion of the expense for the non-care purpose is minimal or insignificant accordingly whether or not an expense qualifies for the dependent_care_credit depends on the nature and primary purpose of the services provided and is primarily a question of fact in order for an expense to qualify in full for the dependent_care_credit any portion of the expense for purposes other than care must be minimal or insignificant and inseparable from the portion of the expense for care if a significant portion of the expense is for purposes other than care an allocation must be made an expense that is primarily for a purpose that is not care such as education does not qualify for the dependent_care_credit to illustrate these principles sec_1 44a-1 c states that the full amount_paid to a nursery school in which a qualifying_child is enrolled is considered to be for the care of the child even though the school also furnishes lunch and educational_services educational expenses_incurred for a child in the first or higher grade level are not expenses_incurred for the care of a qualifying_individual these statements presume that nursery school is primarily for care and that other services provided are incidental whereas first grade and above is primarily educational in nature and any care provided is incidental the regulations do not specifically mention kindergarten however a conclusion that this omission indicates that expenses for kindergarten will qualify for the dependent_care_credit would be erroneous accordingly irs publication child and dependent care expenses includes the following example at page example your 5-year-old child goes to kindergarten in the morning in the afternoon she attends an after-school day care program at the same school your total cost for sending her to the school is dollar_figure of which dollar_figure is for the after-school program only the dollar_figure qualifies for figuring the credit this example assumes that the character of the kindergarten program is primarily educational as may often be the case we have enclosed a copy of this publication for your assistance cor-112103-00 since your letter did not satisfy the requirements for a private_letter_ruling request we cannot definitively state whether or not expenses for the school district’s full-day kindergarten and the summer k - and high school academies qualify for the dependent_care_credit however you have characterized these programs as primarily educational in nature and purpose as such the cost of the programs would not qualify for the dependent_care_credit please note in this regard that the fact that the state does not require the school district to provide the programs is not determinative of the character of the services it is also insufficient that parents utilizing these programs must have some arrangement to care for their children in order to be able to work the same may be true of parents of children in first grade and above the taxpayer must satisfy both the requirement that the expenses are incurred to enable the taxpayer to be gainfully_employed and the requirement that the services provided are primarily for care nonetheless the school district may provide its taxpayer_identification_number as a convenience to parents who request it and will incur no liability as a result furthermore taxpayers are not required to obtain a taxpayer_identification_number from certain care providers that are tax exempt see page of publication i hope this information is helpful please call donna m crisalli at the number above not a toll-free number if you have any questions sincerely associate chief_counsel income_tax accounting by robert a berkovsky chief branch enclosure
